DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANASUGI et al. (US 2019/0071343).
Kanasugi teaches a mold for processing glass comprising a concave mold (30) provided with a cavity and a convex mold (20) matched with the concave mold, the concave mold comprising an inner wall for forming the cavity in a surrounding manner, the convex mold comprising an outer surface, wherein during mold closing, the convex mold extends into the cavity and is spaced from the inner wall of the cavity (see figure 9A), a molding space for molding a three-dimensional glass structure is formed by the outer surface, facing the inner wall, of the convex mold and the inner wall of the cavity jointly in a surrounding manner. Kanasugi teaches the coefficient of thermal expansion of the concave mold is less than the coefficient of thermal expansion of the convex mold (para. 0115).

Regarding claim 2, Kanasugi teaches the mold for processing glass further comprises a base (22 in figure 4), and the base is fixed on one side, away from the cavity, of the convex mold and is connected to the convex mold.  
Regarding claim 3, figure 4 shows a material of the base is same as that of the convex mold, and the base and the convex mold are formed as one integrated structure.  
Regarding claim 4, although Kanasugi teaches that the base and convex mold are integral, MPEP 2144.04 V C states that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose”. Therefore it would have been obvious to one of ordinary skill to make the base and convex mold detachably fixed.

Regarding claim 6, figures 4, 5, and 6 show chamfers are respectively arranged at a position where the bottom wall is connected to the side wall and a position where the top surface is connected to the side surface.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANASUGI et al. (US 2019/0071343) as applied to claims 1-6 above, and further in view of DUNIFON et al. (US 2002/0116950).
Kanasugi teaches a mold for processing glass comprising a concave mold (30) provided with a cavity and a convex mold (20) matched with the concave mold. Kanasugi teaches that the mold is used to shape glass but does not explicitly describe the method steps.
Dunifon teaches in paragraph 0004 that a common commercial method of producing curved glass sheets comprises providing a glass plate and a mold for processing glass, softening: sandwiching the glass plate between a concave mold and a convex mold of the mold for processing glass, and heating the glass plate and the mold for processing glass to a glass softening temperature; mold closing: closing the concave 
It would have been obvious to one of ordinary skill in the art to use the method taught by Dunifon with the apparatus taught by Kanasugi because Kanasugi teaches that the final product is a cover glass with three dimensional shape (para. 0001) which the method of Dunifon would accomplish.
Regarding claim 8, Dunifon teaches cooling the glass plate, the concave mold and the convex mold until the glass plate is hardened, and then cooling the glass plate, the concave mold and the convex mold to the room temperature (para. 0006, 0009).  
Regarding claim 9, Dunifon teaches the glass plate, the concave mold and the convex mold are further heated to a preset temperature, and the preset temperature is 750°C (para. 0030) which falls into the claimed range of 720°C to 780°C.  
Regarding claim 10, see the discussion of claim 7 above.
Regarding claim 11, see the discussion of claim 8 above.
Regarding claim 12, see the discussion of claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741